           Case 17-31736            Doc 80       Filed 07/05/19          Entered 07/06/19 00:35:02                 Page 1 of 3
                                               United States Bankruptcy Court
                                                  District of Connecticut
In re:                                                                                                     Case No. 17-31736-amn
Jerome A. Cariaso                                                                                          Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0205-3                  User: qveliu                       Page 1 of 1                          Date Rcvd: Jul 03, 2019
                                      Form ID: pdfdoc2                   Total Noticed: 3


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jul 05, 2019.
db             +Jerome A. Cariaso,   P.O. Box 1313,   Southbury, CT 06488-8313
cr             +Santander Consumer USA Inc.,   c/o Nair & Levin, P.C.,   707 Bloomfield Avenue,
                 Bloomfield, CT 06002-2406
cr             +Union Savings Bank,   c/o Christopher G. Winans, Esq.,   98 Mill Plain Road,    Suite 2A,
                 Danbury, CT 06811-6101

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

              ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
cr                 Ditech Financial LLC
cr                 United States, on behalf of Internal Revenue Servi
                                                                                                                    TOTALS: 2, * 0, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jul 05, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on July 3, 2019 at the address(es) listed below:
              Andrew S. Cannella    on behalf of Creditor    Ditech Financial LLC bkecf@bmpc-law.com
              Christopher G. Winans    on behalf of Creditor    Union Savings Bank chris@cgwinansesq.com
              George C. Tzepos    on behalf of Debtor Jerome A. Cariaso zepseven@sbcglobal.net
              Lauren M. Nash    on behalf of Creditor   United States, on behalf of Internal Revenue Service
               lauren.nash@usdoj.gov
              Mitchell J. Levine    on behalf of Creditor    Santander Consumer USA Inc. MLevine@nairlevin.com
              Roberta Napolitano     notices@ch13rn.com, rnapolitano13@ecf.epiqsystems.com
              Roberta Napolitano     on behalf of Trustee Roberta Napolitano rnapolitano@ch13rn.com,
               rnapolitano13@ecf.epiqsystems.com
              Sara Buchanan     on behalf of Creditor   Ditech Financial LLC BKECF@bmpc-law.com
              U. S. Trustee    USTPRegion02.NH.ECF@USDOJ.GOV
                                                                                              TOTAL: 9
CTB Live Database Area                                                                         Page 1 of 2
 Case 17-31736 Doc 80             Filed 07/05/19      Entered 07/06/19 00:35:02           Page 2 of 3


File an order :
17-31736 Jerome A. Cariaso
Type: bk                            Chapter: 13 v                       Office: 3 (New Haven)
Assets: y                           Judge: amn                          Case Flag: DebtEd

                                          U.S. Bankruptcy Court

                                          District of Connecticut

Notice of Electronic Filing

The following transaction was received from Veliu, Qesar entered on 7/3/2019 at 11:01 AM EDT and
filed on 7/3/2019
Case Name:           Jerome A. Cariaso
Case Number:         17-31736
Document Number: 77

Docket Text:
ORDER CONTINUING HEARING ON A FINAL BASIS: ECF Nos. 27 and 67 are continued at the
request of counsel for debtor Jerome A. Cariaso, until August 22, 2019, at 11:00 a.m. The Court's
willingness to continue this hearing is premised on counsel's representation that the debtor Jerome A.
Cariaso shall file overdue state and federal tax returns for all pre-petition tax years on or before July 26,
2019. Further requests for continuance of the hearing to consider the Chapter 13 Trustee's Motion to
Dismiss (ECF No. 27) and the debtor's Fifth Amended Chapter 13 Plan (ECF No. 67) are unlikely to be
granted. Signed by Judge Ann M. Nevins on July 3, 2019. (RE: [27] Motion to Dismiss Case filed by
Trustee Roberta Napolitano, [67]Fifth Amended Chapter 13 Plan filed by Debtor Jerome A. Cariaso).
(Veliu, Qesar)

The following document(s) are associated with this transaction:


17-31736 Notice will be electronically mailed to:

Sara Buchanan on behalf of Creditor Ditech Financial LLC
BKECF@bmpc-law.com

Andrew S. Cannella on behalf of Creditor Ditech Financial LLC
bkecf@bmpc-law.com

Mitchell J. Levine on behalf of Creditor Santander Consumer USA Inc.
MLevine@nairlevin.com

Roberta Napolitano
notices@ch13rn.com, rnapolitano13@ecf.epiqsystems.com

Roberta Napolitano on behalf of Trustee Roberta Napolitano
rnapolitano@ch13rn.com, rnapolitano13@ecf.epiqsystems.com




https://ecf.ctb.circ2.dcn/cgi-bin/Dispatch.pl?122011974572398                                       7/3/2019
CTB Live Database Area                                                                   Page 2 of 2
 Case 17-31736 Doc 80           Filed 07/05/19     Entered 07/06/19 00:35:02        Page 3 of 3


Lauren M. Nash on behalf of Creditor United States, on behalf of Internal Revenue Service
lauren.nash@usdoj.gov

George C. Tzepos on behalf of Debtor Jerome A. Cariaso
zepseven@sbcglobal.net

U. S. Trustee
USTPRegion02.NH.ECF@USDOJ.GOV

Christopher G. Winans on behalf of Creditor Union Savings Bank
chris@cgwinansesq.com

17-31736 Notice will not be electronically mailed to:




https://ecf.ctb.circ2.dcn/cgi-bin/Dispatch.pl?122011974572398                               7/3/2019
